Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10735357 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to reasonably disclose, suggest, or render obvious the independent Claims as recited, claimed and arranged by the applicant.
As for the closest prior arts of record Venkatakrishnan et al. (US PG PUB 20180174222), hereinafter “Venkatakrishnan”, discloses: method/system configured to: receive a first message from a first chat application of a first user (i.e. the bot application may access/receive a chat text 302 [i.e. a first message] of a chat session [i.e. chat session is performed via a chat application instance 112] originated from user1 [i.e. first user]) (112 – Fig. 1, 204 – Fig. 2, 302 – Fig. 3, ¶ 0027 - 0029); 
parse the first message to determine a plurality of words in the first message (i.e. the bot application may parse the chat text 302 [i.e. first message], e.g. "I really like jeans at store X", to determine the words and phrases, e.g. “Jeans” 314 and “at store X” 317, of the chat text 302) (302, 314 & 317 – Fig. 3, ¶ 0029 - 0047);
determine, based on the plurality of words and the natural language processing rules, an intent of the first user (i.e. the chat bot may apply natural language processing to determine the user’s intention to purchase a particular type of Jeans from an online store X [i.e. an intent of the first user] based on the words, e.g. “jeans” and “at store X” [i.e. plurality of words]) (402 – Fig. 4, ¶ 0047, ¶ 0050 and ¶ 0054); 
communicate a second message to the first chat application of the first user indicating the intent (i.e. the bot application may send a chat text 402 [i.e. a second message] to the chat session [i.e. chat session is performed via the chat application instance 112] of the user1 [i.e. the first user] who indicated the intention to purchase the particular type of Jeans) (402 – Fig. 4 and ¶ 0049 - 0050); 
receive a confirmation of the intent from the first application (i.e. the bot application may receive, through the chat application instance 112, a chat text 420, e.g. “"Totally, I'm in"  [i.e. a third message] indicating the authorization to order/purchase [i.e. confirming the intent]) (420 – Fig. 4, ¶ 0049 and ¶ 0051); 
in response to receiving the confirmation of the intent, determine, based on the plurality of words, an action and an object (i.e. in response to the chat text 420 [i.e. the third message] indicating the authorization to order/purchase, the bot application may determine to place an online order [i.e. action] of the Jeans [i.e. an object]; note that the determination of the online order [i.e. action] of jeans [i.e. object] is based on the words, e.g. “jeans” and “at store X” [i.e. plurality of words] indicated in the chat text 302 of the user1) (420 – Fig. 4, 538 – Fig. 5, ¶ 0051 – 0052 and ¶ 0056); 
determine, based on the intent, a processing application (i.e. bot application may determine, based on the user’s intention to purchase a particular type of Jeans from an online store X [i.e. the intent of the first user], the locator for the online store 122 [i.e. processing application] which process requests for online business transactions) (122 – Fig. 1, Fig. 5, ¶ 0015, ¶ 0019 and ¶ 0054 - 0055); and
communicate the action and the object to the processing application (i.e. at step 538, the bot application may communicate the cart indicating the online order [i.e. the action] of the jeans [i.e. the object] to the online store 122 [i.e. the processing application]) (Fig. 5, ¶ 0043 and ¶ 0056).
However, Venkatakrishnan fails reasonably disclose, suggest, or render obvious the limitations: “receive, from the processing application, results of performing the action on the object; communicate the results of performing the action on the object to the first chat application; receive a third message from a second chat application of a second user, the second chat application is a different chat application from the first chat application; communicate the third message to the first chat application; parse the third message to determine a plurality of words in the third message; determine, based on the plurality of words in the third message and the natural language processing rules, an intent of the second user; determine, based on the plurality of words in the third message, an action and an object in the second message; determine, based on the intent of the second user, a second processing application; receive, from the second processing application, results of performing the action in the second message on the object in the second message; and communicate the results of performing the action in the second message on the object in the second message to the first chat application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282.  The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451